the court's factual findings if supported by substantial evidence and not
                clearly erroneous but review the court's application of the law to those
                facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                (2005).
                            First, appellant claimed that counsel was ineffective because
                he did not do a proper investigation into the incident. Specifically,
                appellant claims that counsel failed to hire a private investigator,
                investigate the complicity of the mother of the victim, obtain the
                temperature of the water, speak to the doctor to get more information
                regarding the injury, review the pictures taken of the victim the day after
                the injury occurred, retain a medical expert, obtain all the discovery from
                the State, and investigate the history of the victim. Appellant failed to
                demonstrate that counsel was deficient or that he was prejudiced. First,
                appellant agreed to plead guilty before the preliminary hearing which
                negated counsel's duty to investigate further. Second, the child victim was
                severely burned while in the sole care and custody of appellant. Appellant
                also failed to get the victim necessary medical treatment and appellant's
                treatment of the victim made the injury much worse. Therefore, appellant
                failed to demonstrate a reasonable probability that he would not have
                pleaded guilty and would have insisted on going to trial had counsel
                further investigated, and the district court did not err in denying this
                claim.
                            Second, appellant claimed that counsel was ineffective for
                failing to investigate appellant's competency because appellant lacked the
                ability to comprehend "American English" and customs Appellant failed
                to demonstrate that counsel was deficient. Appellant failed to
                demonstrate that he could not understand the proceedings. Appellant is a

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                native of Jamaica and his language is English. During the plea canvass
                and sentencing, appellant answered all of the questions asked of him
                appropriately. Further, the district court specifically asked appellant if he
                read, wrote, and understood the English language, which appellant
                answered in the affirmative. Therefore, the district court did not err in
                denying this claim.
                            Third, appellant claimed that counsel coerced him into
                pleading guilty by telling him he would get probation and by not
                explaining the consequences of the plea to him Specifically, appellant
                claimed that counsel told him he would get probation even though
                appellant is a foreign national and counsel did not explain to him that he
                had the right to a trial by jury. Appellant failed to demonstrate that
                counsel was deficient. First, appellant was informed in the guilty plea
                agreement and by the district court during the plea canvass that
                sentencing was up to the district court. Further, appellant stated to the
                district court during the plea canvass that he was not promised a specific
                sentence. Second, appellant was informed of the waiver of the right to
                trial by jury in the guilty plea agreement, which appellant indicated that
                he had read and understood, and by the district court during the plea
                canvass. Therefore, the district court did not err in denying this claim.
                            Fourth, appellant claimed that counsel told him he would get
                a gross misdemeanor. Appellant failed to demonstrate that counsel was
                deficient. Appellant was informed numerous times that he was pleading
                guilty to a category B felony. When he waived his preliminary hearing,
                the negotiations placed on the record at that hearing informed appellant
                that he was pleading to the felony. Further, appellant's plea agreement
                informed him he was agreeing to plead guilty to a category B felony. The

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                district court specifically asked him if he understood he was pleading
                guilty to a category B felony, and appellant answered in the affirmative.
                Therefore, the district court did not err in denying this claim.
                            Next, appellant claimed that appellate counsel was ineffective
                because he failed to raise any substantive issues on appeal. Appellant
                failed to demonstrate that appellate counsel was deficient or that he was
                prejudiced because appellant failed to demonstrate there were any issues
                that could have been raised on appeal that had a reasonable likelihood of
                success. Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996).
                Therefore, the district court did not err in denying this claim.
                            Finally, appellant claimed that cumulative errors by counsel
                entitled him to relief. Because appellant failed to demonstrate any error
                by counsel, he necessarily failed to demonstrate cumulative error.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                    Pickering



                                                     Parraguirre


                                                                                   J.
                                                     Saitta




SUPREME COURT
        OF
     NEVADA                                            4
(0) I947A
                cc: Hon. Jerome T. Tao, District Judge
                     Demar Rahyme Barnes
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  5
(0) I947A